IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LENE WASHINGTON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-911

BRANCH BANK AND TRUST,

      Appellee.

_____________________________/

Opinion filed January 8, 2015.

An appeal from the Circuit Court for Duval County.
L. Haldane Taylor, Judge.

Lene Washington, pro se, Appellant.

Charles P. Gufford, of McCalla Raymer, LLC, Orlando, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and SWANSON, JJ., CONCUR.